             Case 1:21-cr-00269-CM Document 21 Filed 06/15/21 Page 1 of 1

 Case 1-21-CR-269-CM        Document 20    Filed in NYSD on 06/11/2021              Page 1 of 1
                                                                                                               -
Federal Defenders                                                                     Southe rn Di strict
                                                     52 Duane Street - 10th Floo r, e w Yo rk, Y 10007
OF NEW YORK, INC.                                              Tel : (212) 41 7-8700 Fax : (2 12) 57 1--0392



I >11nd I· /'a11n11                                                                     /run,/,.., I krt.nn,




                                                      June 11, 2021

 BYECF
 Honorable Colleen McMahon
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

 Re:       United States v. Malik Sanchez,
           21 Cr. 269 (CM)

 Dear Judge McMahon:

        I write with the consent of the government to request that the Court adjourn
 the next conference in the above-referenced matter from July 13 to September 14,
 when I understand the Court and the parties are both available. I make this
 r equest for personal reasons ; it will also allow time for discussions concerning the
 disposition of this case.

        If the Court grants this request, the parties submit that the time until the
 next conference should be excluded under the Speedy Trial Act, 18 U.S.C . § 3161(h),
 in the interest of justice.
                                                       Respectfully submitted,

                                                        Isl
                                                       Clay H. Kaminsky
                                                       Assistant Federal Defender
                                                       (212) 417-8749

 cc:       AUSA Kaylan Lasky



                                                         v( /5 }';}.D J.-i   :aa1u llva
                                                                                    :# :JOO
                                                          Qfflld A11V:)INOH.I..1313
                                                                             .LNHW!lJOO
                                                                             ANOSJCISn
                                                    L::========:::::::J .Jlt
